Citation Nr: 1122181	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee condition, to include as secondary to the service-connected disabilities of right knee chondromalacia and chronic lumbosacral strain.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Louis, Missouri Department of Veterans' Affairs (VA) Regional Office (RO) wherein the RO denied the claim for service connection for tinnitus and denied reopening the claim for service connection for a left knee condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee condition, to include as secondary to the service-connected disabilities of right knee chondromalacia and chronic lumbosacral strain, and service connection for tinnitus.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran reported in an April 2008 VA examination of the right knee and spine that he was disabled on Social Security disability and was retired, after having worked in heavy equipment many years ago.  A July 2008 VA examination of the left knee reflects that the Veteran was 51 years old and thus, was not of the age to collect full Social Security retirement benefits.  

The record does not reflect that any efforts have been made to obtain any Social Security Administration (SSA) records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the Veteran's current claims for whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee condition, to include as secondary to the service-connected disabilities of right knee chondromalacia and chronic lumbosacral strain, and service connection for tinnitus, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


